

116 HR 7396 IH: Guidance Out Of Darkness Act
U.S. House of Representatives
2020-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7396IN THE HOUSE OF REPRESENTATIVESJune 26, 2020Mr. Walker introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo increase access to agency guidance documents.1.Short titleThis Act may be cited as the Guidance Out Of Darkness Act or the GOOD Act.2.DefinitionsIn this Act:(1)AgencyThe term agency  has the meaning given that term in section 551 of title 5, United States Code.(2)DirectorThe term Director means the Director of the Office of Management and Budget.(3)Guidance document(A)DefinitionThe term guidance document—(i)means an agency statement of general applicability (other than a rule that has the force and effect of law promulgated in accordance with the notice and comment procedures under section 553 of title 5, United States Code) that—(I)does not have the force and effect of law; and(II)is designated by an agency official as setting forth—(aa)a policy on a statutory, regulatory, or technical issue; or(bb)an interpretation of a statutory or regulatory issue; and(ii)may include—(I)a memorandum;(II)a notice;(III)a bulletin;(IV)a directive;(V)a news release;(VI)a letter;(VII)a blog post;(VIII)a no-action letter;(IX)a speech by an agency official; and(X)any combination of the items described in subclauses (I) through (IX).(B)Rule of constructionThe term guidance document—(i)shall be construed broadly to effectuate the purpose and intent of this Act; and(ii)shall not be limited to the items described in subparagraph (A)(ii).3.Publication of guidance documents on the internet(a)In generalSubject to subsection (d), on the date on which an agency issues a guidance document, the agency shall publish the guidance document in accordance with the requirements under subsection (c).(b)Previously issued guidance documentsSubject to subsection (d), not later than 180 days after the date of enactment of this Act, each agency shall publish, in accordance with the requirements under subsection (c), any guidance document issued by that agency that is in effect on that date.(c)Single location(1)In generalAll guidance documents published under subsections (a) and (b) by an agency shall be published in a single location on an internet website designated by the Director under paragraph (4).(2)Agency internet websitesEach agency shall, for guidance documents published by the agency under subsections (a) and (b), publish a hyperlink on the internet website of the agency that provides access to the guidance documents at the location described in paragraph (1).(3)Organization(A)In generalThe guidance documents described in paragraph (1) shall be—(i)categorized as guidance documents; and(ii)further divided into subcategories as appropriate.(B)Agency internet websitesThe hyperlinks described in paragraph (2) shall be prominently displayed on the internet website of the agency.(4)DesignationNot later than 90 days after the date of enactment of this Act, the Director shall designate an internet website on which guidance documents shall be published under subsections (a) and (b).(d)Documents and information exempt from disclosure under FOIAIf a guidance document issued by an agency is a document that is exempt from disclosure under section 552(b) of title 5, United States Code (commonly known as the Freedom of Information Act), or contains information that is exempt from disclosure under that section, that document or information, as the case may be, shall not be subject to the requirements under this Act.(e)Rescinded guidance documentsOn the date on which a guidance document issued by an agency is rescinded, or, in the case of a guidance document that is rescinded pursuant to a court order, not later than the date on which the order is entered, the agency shall, at the location described in subsection (c)(1)—(1)maintain the rescinded guidance document; and(2)indicate—(A)that the guidance document is rescinded;(B)if the guidance document was rescinded pursuant to a court order, the case number of the case in which the order was entered; and(C)the date on which the guidance document was rescinded.